Chapman, C. J.
Persons acquainted with the business of pasturing cattle may testify as to the price or value of pasturing, and as to its being worth more to pasture them transiently than by the season. This is a species of evidence that is applied to a great variety of transactions. Carpenter v. Wait, 11 Cush. 257. Shattuck v. Stoneham Branch Railroad Co. 6 Allen, 115. Commonwealth v. Dorsey, 103 Mass. 412. The evidence on this point was properly admitted.
Hall and the Slades were not parties to the contract between the parties to this action. They were the plaintiff’s lessors, and their rent was to be one half of the proceeds of the land, for which their claim was upon him after he should have collected the amount. The contract was unlike that in Delaney v. Root, 99 Mass. 546. Exceptions overruled.